DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. ( “Paper-based Microfluidic Device for Bisphenol A Based Chemical Reaction and Image Analysis”, BioChip J.(2016) 10(1): 25-33 DOI 10.1007/s13206-016-0104-0 “Park”)  in view of McClay et al. ( US patent Publication: 2013/006306, “McClay”).


Regarding claim 1, Park teaches,  A method for estimating low levels of Bisphenol A (BPA) contained in a sample, said method comprising:
a) taking a sample of an aqueous solution comprising BPA; (According to Mayani, S.V. et al.28, the phenol in water is present as phenol analogues from various oxidative reaction pathways)
b) dipping a filter paper in a mixture of ferric agent(s); Fig. 1 shows ferric agents solution are put  in an empty slots in a filter paper.)
c) adding a drop of the said aqueous solution comprising BPA; (“The BPA reactions of oxidative catalysis are the ferric chloride (FeCl3·6H2O) and ferric nitrate (Fe(NO3)3·9H2O) “ So water that has BPA is mixed with filter paper).
d) capturing the image of the filter paper (“Image Statistics and Analysis To demonstrate the changing color of the BPA reaction with ferric reagent mixture, the hue histograms of the image statistics were analyzed. Among the three conditions, the BPA reaction of 1% ferric reagent mixture (5 : 5 ratio) and 5 μL BPA loading volume produced a green to blue color change (Figure 5)”) 
Park doesn’t expressly teach that the images are captured using a mobile phone
 using a mobile phone; e) uploading the image into the image processing software available on the mobile phone; f) processing the uploaded image to obtain the mean Red, Green and Blue (RGB) values of each image; and g) estimating the BPA concentration using a data mining tool.

However, McClay teaches,  e) uploading the image into the image processing software f) processing the uploaded image to obtain the mean Red, Green and Blue (RGB) values of each image (“[0211] Each pixel signal consists of three values, one for each of red (R), green (G) and blue (B). The image processing software 24 calculates the average value of R, G and B values for the pixels in the colour bar (for example, across 172,800 pixels for the white, yellow, blue and black colour bars for HD data, or across 21,200 pixels for SD data).”)
	Park and McClay are analogous as they are from the field of image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art to have modified Park to have included e) uploading the image into the image processing software f) processing the uploaded image to obtain the mean Red, Green and Blue (RGB) values of each image to get the representative value of color of an image.
	Park as modified by McClay doesn’t expressly teach the images are captured by a mobile phone and the image processing software is available in the mobile phone.
	It would have been obvious for an ordinary skilled people in the art to have used a mobile phone and have the image processing software be available in the mobile phone for the purpose of ease of use.
	Park as modified by McClay doesn’t expressly teach, g) estimating the BPA concentration using a data mining tool.
	However Park Fig.3  teaches different color based on different concentration of BPA for different Ferric reagent. 
Therefore it would have been for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Park as modified by McClay to have included estimating the BPA concentration using a data mining tool as the data  mining tool will be able to analyze Park;s teaching of different color based on different concentration of BPA for different Ferric reagent and use the teaching to determine concentration of BPA with corresponding average RGB color from the previous step.

  Regarding claim 2,  Park as modified by McClay  teaches, “wherein the ferric agent(s) are selected from the group comprising of potassium ferricyanide, ferric chloride, ferric nitrate, and combinations thereof. (Park, Page 26 right column to page 27 1st column: “According to Mayani, S.V. et al.28, the phenol in water is present as phenol analogues from various oxidative reaction pathways. The BPA reactions of oxidative catalysis are the ferric chloride (FeCl3·6H2O) and ferric nitrate (Fe(NO3)3·9H2O) reactions. In order to produce strong reactions with BPA, an oxidant of potassium ferricyanide (K3[Fe(CN)6]) was added to the ferric reagents.”)

	Regarding claim 3, Park as modified by McClay doesn’t expressly teach,  wherein the image processing software is Image J.
	However Image J is well known image processing software.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Park as modified by McClay to have included J as the image processing center because the software is open source.

	Regarding claim 4, Park as modified by McClay doesn’t expressly teach, wherein the data mining tool is Orange.
	However Orange is well known image processing software.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Park as modified by McClay to have included Orange as the data mining tool because the Orange is open source.


					Examiner note:
In the last two/3 step of claim 1 applicant claims the use of image processing software and a data mining tool. The way it is claimed image processing software and data mining tool can determine a BPA concentration. It is basically use of known tool to determine a output., Like a thermometer is used to measure temperature which doesn’t doesn’t have patentable weight. It would be better to claim what inventor has done to use the tool to determine BPA concentration.

Additionally claims 3-4 claims name of software  in a claim. If the software is changed or gets a new name or becomes obsolete, the limitation will not have any value.
 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616